TjENNEx, J. orally.
A question arises here whether the statute of limitations attaches to this suit. The action was commenced more than four years after defendant’s appointment and within the six months allowed to parties, in case the suit commenced within the proper time, has failed for any of the reasons allowed, to prevent the attachment of the statute of limitations. As to the former suit, it is proved that the attorney mistook the time of the sitting of the Court and did not enter his action, and the plaintiff now relies upon chap. 146, <§> 12, to sustain this new suit. In this section, several causes are specified which will enable a party to maintain an action, after the four years have expired, but among them all, is not enumerated the one here relied upon. If the plaintiff had himself made this mistake, it could not enable him to commence a new action, and one by his attorney would not make his case better. The Court cannot add to those therein enumerated. Nonsuit.